                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                     STATESBORO DIVISION


 JESSE GUNTER ANDERSON,JR.,

                 Plaintiff,                                    CIVIL ACTION NO.: 6:17-cv-148


         V.



 SERGEANT TARVER,et al,

                 Defendants.


                                              ORDER


        After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 11. No party filed Objections to the

Report and Recommendation. Accordingly, the Court ADOPTS the Magistrate Judge's Report

and Recommendation as the opinion of the Court. The Court DISMISSES Plaintiffs Eighth

Amendment and equal protection claims and all of Plaintiffs claims against Defendants Dozier

and Meriwhether. The Court also DISMISSES Plaintiffs request for money damages against

Defendant Tarver in her official capacity and Plaintiffs claims for compensatory and punitive

damages against Defendant Tarver in her individual capacity.^ Plaintiffs retaliation claim against

Defendant Tarver shall proceed.

        SO ORDERED,this. /               day of June, 2019.




                                         J. RAND                CHIEF JUDGE
                                              TED       .TES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA


' Plaintiffs claim for equitable relief against Defendant Tarver in her official capacity remains pending.
Ex Parte Young. 209 U.S. 123, 159-60(19081: Langston v. Lookout Mountain Cmtv. Servs.. No. 17-15081,
2019 WL 2372314, at *3 n.7 (11th Cir. June 5, 2019).
